Case 2:20-cv-05663-VAP-DFM Document 31 Filed 10/05/20 Page 1 of 2 Page ID #:443




  1   Chet A. Kronenberg (State Bar No. 222335)
      ckronenberg@stblaw.com
  2   SIMPSON THACHER & BARTLETT LLP
      1999 Avenue of the Stars, 29th Floor
  3   Los Angeles, California 90067
      Telephone: (310) 407-7500
  4   Facsimile: (310) 407-7502
  5   Attorney for Defendants
  6
                             UNITED STATES DISTRICT COURT
  7
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   WEST COAST HOTEL                         Case No. 2:20-cv-05663-VAP-DFM
      MANAGEMENT, LLC dba
 11   UNIVERSITY SQUARE HOTEL OF               NOTICE OF SUPPLEMENTAL
      FRESNO; and WEST COAST                   AUTHORITY
 12   ORANGE GROUP, LLC dba THE
      HOTEL FRESNO,                             (Action filed June 25, 2020)
 13
                                Plaintiffs,
 14
                        v.
 15
      BERKSHIRE HATHAWAY GUARD
 16   INSURANCE COMPANIES, a
      Pennsylvania Company; AMGUARD
 17   INSURANCE COMPANY, a
      Pennsylvania Corporation; and DOES 1
 18   through 25, inclusive,
 19                             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                               Notice of Supplemental Authority
                              Case No. 2:20-cv-05663-VAP-DFM
Case 2:20-cv-05663-VAP-DFM Document 31 Filed 10/05/20 Page 2 of 2 Page ID #:444



  1                On October 2, 2020, in Mark’s Engine Co. No. 28 Rest., LLC v.
  2   Travelers Indem. Co. of Conn., No. 2:20-cv-04423-AB-SK (C.D. Cal. Oct. 2, 2020),
  3   the U.S. District Court for the Central District of California granted the insurer’s
  4   motion to dismiss the claims of a restaurant seeking property insurance coverage for
  5   business income allegedly lost due to COVID-19 social distancing orders. The court
  6   held that the insured failed to allege facts plausibly supporting an inference that there
  7   was “direct physical loss of or damage to” the property. In addition, the court held
  8   that even assuming plaintiff could plausibly allege “direct physical loss of or damage
  9   to” the property, the virus exclusion precludes coverage.              Because further
 10   amendment would be futile, the court dismissed the case with prejudice. A copy of
 11   the decision is attached hereto as Exhibit A.
 12
 13   Dated: October 5, 2020                   Respectfully Submitted,
 14                                            SIMPSON THACHER & BARTLETT LLP
 15                                            By /s/ Chet A. Kronenberg
                                                  CHET A. KRONENBERG
 16
                                               1999 Avenue of the Stars, 29th Floor
 17                                            Los Angeles, CA 90067
                                               Telephone: (310) 407-7500
 18                                            Facsimile: (310) 407-7502
                                               Email: ckronenberg@stblaw.com
 19
                                               Attorney for Defendants
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                Notice of Supplemental Authority
                               Case No. 2:20-cv-05663-VAP-DFM
